Citation Nr: 1510207	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to October 1973.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that denied the Veteran's claim for a TDIU.   

On June 9, 2009, the Veteran appeared and testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

In November 2013, the Board remanded the Veteran's claim to the RO for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of lumbar laminectomy, L4-L5, rated as 60 percent disabling; a mood disorder, secondary to a general medical condition associated with residuals of lumbar laminectomy, L4-L5, rated as 50 percent disabling from April 29, 2008 to June 7, 2010, 30 percent disabling from June 8, 2010 to March 4, 2014, and as 50 percent disabling thereafter; hepatitis C, rated as 10 percent disabling; and ganglion cyst on the left wrist, rated as noncompensable.  His combined schedular rating is 80 percent.  

2.  The Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision grants entitlement to a TDIU.  Therefore, no further notice or assistance is required to aid the Veteran in substantiating his claim under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

II.  Factual Background

The claims file contains a July 2008 private comprehensive assessment report prepared for VA by R.O., of MVR Consulting Services, Inc.  It was noted that the Veteran's background did not provide for transferable skills to work consistent with his disability condition.  The Veteran essentially needed light duty work.  Given his age, limited educational background, and history of incarceration, it was reasonably likely that the Veteran needed some type of formal vocational training to enhance his employability.  He was referred to the Career Center to evaluate employment opportunities and further determine whether or not his record would adversely affect or prevent him from working in this field.  However, his test scores suggested that he could reasonably be successful in this type of program and it was noted that computer areas were scored as above average on his interest inventory

An August 2008 VA mental health examiner noted that, due to pain, it was difficult for the Veteran to maintain his employment.

The Veteran's formal claim for a TDIU (VA Form 21-8940) was received in September 2008, in which he reported that he was unable to work due to back pain and chronic pain syndrome.  He last worked full time in November 2007 for a restoration business.  He had a general equivalency degree from high school and training as a barber.  The Veteran indicated that he was earning a degree in information technology.  Submitted in support of the claim was a statement, wherein he indicated that he was participating in Vocational Rehabilitation at the VA; and it was determined that he had a serious employment handicap.  

In conjunction with his claim for a TDIU, the Veteran was afforded a VA orthopedic examination in October 2008.  The Veteran indicated that he was unable to work because of his back pain and nervous condition.  He indicated that he underwent a discectomy in 1974; he has not had any other surgeries on the back, although he has had a few epidurals, and was presently going under radiofrequency ablation that really helped his back pain symptoms.  

The Veteran related that he still had pain in the low central back, and sometimes it went down into the right buttock but also down in the left side too.  He rated his pain as 2 at the best and up to about 6 at worst.  He stated that he slept much better than he had in the past.  The Veteran did not use a brace, cane, or walker and was able to walk 250 yards.  He previously did some work that spring at McDonald's but currently was not working as he was in vocational rehabilitation and was a full-time student at Colorado Technical College studying information technology.  

Further, the Veteran denied any systemic or arthritic conditions and any bowel or bladder control issues.  The only effect of his back disorder on his daily activities was that there were some days when it was very difficult to get out of bed.  He could drive up to approximately 1 hour, but he did not participate in any particular recreational activities   

Following an evaluation, the examiner reported diagnoses of status/post L5-S1 laminectomy; history of hepatitis C; diabetes type 2 well-controlled; hypertension well-controlled; Barrett s esophagus well-controlled; left ganglion cyst asymptomatic; and previous nicotine abuse and polysubstance abuse.  

The examiner noted that the Veteran stated that he did very well since his radiofrequency ablation was performed and was not taking any narcotics of any kind.  The Veteran may have an issue lifting more than 25 pounds, but a sedentary job would be acceptable.  The examiner further noted that the Veteran's present hepatitis C would not interfere with any type of work.  His ganglion cyst would also not interfere with any type of work.  The examiner concluded that the Veteran did not have any service-connected or non-service-connected diagnoses that would preclude him from all employment.  The examiner did not cite examples of the type(s) of employment the Veteran would be able to perform.

During his June 2009 Board hearing, the Veteran maintained that his disabilities prevented him from engaging in substantial gainful employment.  He related that he previously worked with a company doing building restoration; he was hired as a lift driver where he sat all day.  The Veteran did not get along with the crew or his boss.  He previously worked for a masonry company, where his job was labor intensive, and he was required to carry buckets of mud that weighed 70 to 80 pounds.  The Veteran was unable to perform the tasks with the masonry company because of his back disorder.  

In a Report of Contact (VA Form 119), dated September 29, 2009, it was noted that the Veteran stated that he was hired at the Disabled American Veterans (DAV) organization as a work study.  He stated that G.M., from the DAV, wrote a letter stating that he was hired.  The counselor relayed that the letter had not yet arrived.  He would check into the specifications of what was needed for a computer to support the software needed for doing computer networking at the DAV.  The Veteran would need a computer purchased for his training and would provide these specifications to the counselor prior to the purchase.  

On the occasion of a VA mental health examination in June 2010, the Veteran reported that his chronic lumbar back pain had increased in severity.  He was on a trial of Tramadol, Morphine and Oxycodone and, recently, was placed on a trial of Gabapentin for neuritis from radiofrequency treatment.  The Veteran indicated that he used his TENS unit to help with the pain as well.  He had neck surgery in February or March of that year at Sanford Hospital.  He denied any other new medical problems or surgeries.  

The examiner noted that the Veteran, who had multiple medical problems, suffered from a mood disorder secondary to medical condition (back pain), and felt that his pain increased over the years and interfered with his life.  He was cutting down on his pain medications, particularly during the day, to enable him to focus and better function while at school.  The Veteran struggled at tech school and found it difficult to complete his program though Vocational Rehabilitation.  The Veteran felt so depressed at times he wanted to quit.  Pain affected his ability to focus at times.  He felt that way due to his constant back pain.  He expressed some concern about his ability to find a job following his graduation because he had a past legal history of breaking into doctor's offices to obtain narcotics.  The Veteran felt that medications helped with his pain, however, the weather did not help.  He was on a trial of duloxetine that seemed to help with his mood as well.  

The Veteran also endorsed depression and seemed to have a low self-esteem; he denied any suicidal or self-harm thoughts.  He had some anxiety feeling.  He denied panic attacks.  The Veteran described some difficulty with daily activities, such as bending down to tie his shoes or clipping his toenails.  He also found it difficult to do chores around the house.  He did not complain about driving.  

The pertinent diagnostic impressions were: mood disorder secondary to general medical condition (back pain); history of polysubstance abuse in full sustained remission since 1996; chronic back pain s/p laminectomy L4-L5; neck pain s/p neck surgery; diabetes mellitus, type II; diabetic neuropathy; Barrett's esophagus; osteoarthritis spine; pain in the limb, chronic pain syndrome; carpal tunnel syndrome; hepatitis C; hypertension; and cataract, age related.  

Received in June 2010 were VA progress notes, dated from August 2009 to April 2010.  These records show that the Veteran received clinical attention and treatment for chronic low back pain and depression related to pain.  

An independent assessment report from the Veteran's rehabilitation counselor, dated in February 2012, reflects that the Veteran's current physical issues were not good with his back.  The Veteran stated that he had two previous back surgeries and that, on Thanksgiving of 2010, had a motor vehicle accident during which he hit a deer and went into the ditch with his car.  The Veteran noted that this accident aggravated his back problem and caused him to quit his part-time driver job.  The Veteran was awaiting some evaluation for the VA Hospital in Sioux Falls for possible surgery.  He stated that he has a herniated disc.  The counselor noted that, if the Veteran's back issue could be brought back to baseline with his previous status, he might be able to work and be more active once again.  

Received in March 2013 was a statement from the Veteran's wife, to the effect that she was a Registered Nurse and, as such, was a professional observer of medical patients, with thirty years of experience in the field.  The Veteran's wife believed that these facts make her uniquely qualified to judge how debilitating his back pain was how much darker his depression had become.  She noted that he cannot stay on his feet longer than twenty minutes, and that he suffered terribly every day with his back condition and the nerve pain that it caused him.  The Veteran's wife stated that his back pain caused him to be seriously depressed all the time.  In fact, she stated that was classified as a serious suicide risk by the VA medical center (VAMC).  In her opinion, the Veteran's back and nerve pain, as well as his depression, all increased greatly in the last four years.  They were afraid that there was no solution to be tried.  

The Veteran was afforded a VA psychological examination in May 2013.  The examiner noted that, since his last review in June 2010, the Veteran reported increased back pain, depressed mood, irritability, hopelessness, and suicidal ideations.  Veteran stated he was separated from his wife three times in the past three years due to her trying to manage his medications.  He reported that when his pain medications were not effective he would turn to alcohol and reported periods of intoxication lasting for no more than 2 or 3 days at a time.  

Additionally, in December 2012, the Veteran accidentally overdosed on what he reportedly thought was pain medication.  Since that time, he stated that he responded well to his current medications.  His treatment records also indicate improvement in his depressive symptomology.  Given his symptom presentation, and review of the available records, he continued to meet DSM-IV diagnostic criteria for mood disorder secondary to back pain, and polysubstance abuse in full early remission.  The examiner noted that the Veteran's depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Received in November 2013 were VA progress notes, dated from January 2009 through November 2013, reflecting ongoing treatment for the Veteran's chronic low back pain.  

Subsequently received in December 2013 were progress notes from the Vocational Rehabilitation counselor, dated from May 2012 through July 2012.  During a counseling session in May 2012, the Veteran related that his anxiety and depression were better with medications, but he was having trouble with pain.  It was noted that the Veteran had back surgery in August 2011 for discectomy and that he had a lot of back pain.  He did not have problems with his Hepatitis C or left wrist.  He continued to take Antabuse.  The Veteran was sober for approximately 24 weeks and was not suicidal.  His non-service connected disabilities included obesity, a neck disorder, hypertension, diabetes, drug addiction, and shoulder problems.  He had no problems with obesity.  His neck had not had spasms since his back surgery.  The Veteran's blood pressure medications were controlling his blood pressure.  He took oral medications twice a day for diabetes.  He tried to follow a diet/exercise program.  

The Veteran stated he did not have a cane or a walking stick.  He felt that he would benefit from a wheeled walker with a seat for shopping going to the park, etc. (anywhere where he must walk distances).  The Veteran planned to talk with his physician regarding a handicapped parking permit.  He saw that doctor again in the next couple of weeks.  The Veteran has not applied for Social Security Administration (SSA) benefits, however, he may consider it in the future.  His budgeting was getting tighter due to no longer working but he was meeting expenses.  The Veteran would like at some point to get to part time employment, but was not employable at this time due to his health.  

Received in January 2014 were VA as well as private treatment reports, dated from September 2010 through May 2013.  These records show that the Veteran received clinical attention and treatment for his chronic low back disorder and right foot pain.  

The Veteran received follow up evaluation and treatment at the VA pain clinic.  During a clinical visit in June 2012, it was noted that he presented for his second post-operative appointment (re-explore L3-4 right 3/17/12).  The Veteran indicated that he continued to have pain in his right low back, right hip, and right anterior thigh to the knee.  His pain was worse in the morning.  At his last appointment, he was released for work with a 35 pound weight limit but was not back to work at that time due to the pain.  He had difficulty walking, standing straight, and stooping over.  The Veteran also noted that transition from standing to sitting was difficult.  His pain was managed by a VAMC physician.  He had not had a lumbar magnetic resonance image (MRI) since surgery.  The assessment was lumbar radiculopathy.  

The Veteran was afforded a VA examination in March 2014.  At that time, it was noted that he reported that he was unable to sit for more than 3 hours at a time, after which he must get up and change positions.  It was noted that his last job was in December 2013, when he worked as a cab driver and felt that his need to move interfered with that job.  He did not complete vocational rehabilitation, that would have prepared him for a sedentary job.  The Veteran stated that he must rely on jobs that are at the level of a laborer and his back pain interfered with such positions.  

The examiner noted that the Veteran was currently diagnosed with lumbar facet arthropathy, thoracolumbar spondylosis, and degenerative disc disease of the lumbar spine.  He noted that the Veteran was treated with physical therapy, and electrical stimulation as well as epidural floods and was currently treated with a number of pain medications.  The Veteran reported that, over the past 12 months, he had a flare-up of back pain "10 times a week," with each episode lasting 4 to 5 hours; when these occurred, he took "Aleve" and laid down until the pain subsides.  The Veteran was unable to do anything when the back pain acted up.  

The examiner opined that, as to the Veteran's low back disability, the Veteran was able to perform sedentary work, on a part time basis, with restrictions.  The examiner did not cite examples of the type(s) of employment the Veteran would be able to perform. The examiner also reported that the Veteran carried the following diagnoses: depressive disorder due to another medical condition with depressive features, and mood disorder due to chronic pain with depressive features.  He was assigned a global assessment of functioning (GAF) score of 62.  

The Veteran was also diagnosed with limited motion of the wrist.  The Veteran indicated that his wrist condition impacts his ability to work because he drops heavy things when he experienced flare-ups of his wrist.  The examiner opined that, as to the wrist disability, the Veteran was is able to perform sedentary work.  The examiner did not cite examples of the type(s) of employment the Veteran would be able to perform.

During a mental health evaluation at that time, the Veteran reported that he was trained as a barber and intermittently contracted in that capacity.  He also did odd jobs and was not consistently employed due to pain.  The Veteran was unable to complete his schooling because he could not concentrate.  The examiner concluded that it was at least as likely as not that the Veteran was unable to obtain or maintain substantially gainful employment due to his depression, irrespective of age.

III. Legal Analysis.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for residuals of lumbar laminectomy, L4-L5, rated as 60 percent disabling; a mood disorder, secondary to a general medical condition associated with residuals of lumbar laminectomy, L4-L5, rated as 50 percent disabling from April 29, 2008 to June 7, 2010, 30 percent disabling from June 8, 2010 to March 4, 2014, and as 50 percent disabling thereafter; hepatitis C, rated as 10 percent disabling; and a ganglion cyst on the left wrist, rated as noncompensable.  The Veteran's combined schedular rating is 80 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Here, the Board finds the probative evidence is at least in equipoise.  The records reflect that the Veteran has a combined disability rating of 80 percent and has severe disabilities involving his back and mental disorders.  VA clinicians appear to have differing views of the effect of the Veteran's service-connected disabilities on his employability.  The October 2008 VA examiner opined that the Veteran did not have any service-connected or non-service-connected disabilities that precluded him from employment, but did not identify examples of jobs the Veteran could perform.

The March 2014 VA examiner opined that the Veteran should be able to complete sedentary work with improved pain control and therapy with respect to his back and wrist disabilities.  However, the Board notes that the evidence of record indicates that the Veteran is unable to perform duties that require back bending, heavy lifting and carrying, and prolonged sitting, standing and walking.  

Moreover, a mental health examiner at that time concluded that it was at least as likely as not that the Veteran was unable to obtain or maintain substantially gainful employment due to his depression, irrespective of age.  

The records show that, since he was discharged from service, the Veteran worked as a laborer, including jobs doing masonry and repair work and those requiring physical work.  In February 2012, the Veteran's rehabilitation counselor stated that, if the Veteran's back issue could be brought back to baseline with his previous status, he might be able to work and be more active once again.  This statement suggests that the counselor believed that the Veteran was not capable of engaging in gainful employment in light of his current physical condition.  

During the March 2014 examination, it was noted that the Veteran's last job was in December 2013, when he worked as a cab driver and felt that his need to move interfered with that job.  He did not complete vocational rehabilitation, that would have prepared him for a sedentary job and stated that he must rely on jobs that were at the level of a laborer, and his back pain interfered with such positions.  

The evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.  The record shows that TDIU would be warranted on the basis of depression alone.  Hence, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


